EXHIBIT 10.54

SUMMARY OF ATHERSYS, INC.

2013 CASH BONUS INCENTIVE PLAN

On January 7, 2013, the Board of Directors of Athersys, Inc. (the “Company”),
upon the recommendation of the Compensation Committee of the Board of Directors
of the Company, approved a cash bonus incentive plan (the “Plan”) for the year
ended December 31, 2013 for the named executive officers of the Company. The
Plan provides that each participant is eligible to earn a bonus during the award
term of January 1, 2013 through December 31, 2013. The Plan provides for the
following target bonus percentages of the named executive officer’s salary
during the award term, weighted as set forth below on the achievement of
specified corporate goals, with the remainder based on individual/functional
performance. The corporate goals include advancing the Company’s clinical
programs for MultiStem, executing against the established operating plan and
capital acquisition objectives, and advancement of strategic partnership and
program activities. There is no formally adopted plan document for the Plan.

 

Title

   Target
Bonus     Weighting on
Corporate Goals  

Chief Executive Officer

     40 %      100 % 

President & Chief Operating Officer

     33 %      80 % 

Executive Vice President & Chief Scientific Officer

     33 %      80 % 

Executive Vice President, Regenerative Medicine

     30 %      60 % 

Vice President of Finance

     25 %      60 % 